Fourth Court of Appeals
                                San Antonio, Texas
                                       March 5, 2020

                                    No. 04-19-00509-CR

                                Elizabeth Ann MARTINEZ,
                                          Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR9024B
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER
       Appellant’s second motion for extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before March 23, 2020. No further extensions will be granted
absent extenuating circumstances.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2020.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court